DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9-20-21 and 6-2-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-20 are rejected under 35 USC 103 as being unpatentable over Hotchkiss et al. (hereinafter “Hot”, US Patent Publication 2017/0272507 A1) in view of Rahman et al. (hereinafter “Rah”, US Patent Publication 2008/0112363 A1).

As per claims 1, 8, 15, Hot discloses A method, system, and non-transitory computer readable medium for collecting access point telemetry comprising: 

identifying a first access point at a site associated with a single instance on a pod of a management service, wherein the site and the management service are connected via a network (paragraphs [0011-12, 0066, 0073-74], The site of the access point is located in a home network (i.e. house, apartment).  Cloud controller provides management service to the access points via a Wi-Fi network); 

identifying an identifier for a radio frequency (RF) neighborhood of the first access point at the site (paragraphs [0012, 0038], The access points are configured with SSID/network ID uniquely identifying a location); 

dynamically determining subsequent access point members of the RF neighborhood by assigning a second access point to the RF neighborhood based on the second access point being within a threshold geographical location to the first access point (paragraphs [0031, 0062, 0070], Newly discovered access points are claimed as part of a network via location determination); 

directing telemetry from the second access point towards the single instance on the pod, wherein the pod receives telemetry for access points in the dynamically determined RF neighborhood (paragraphs [0039, 0050], Measurements and information (telemetry) to optimize the network is gathered from the access points).  

Hot does not explicitly discloses:
Wherein the RF neighborhood is one of a plurality of RF neighborhoods at the site, each RF neighborhood of the plurality of RF neighborhoods including at least one access point.

However, in an analogous art, Rah teaches different mesh networks (neighborhoods) being deployed in geographical proximity by different administrative sites.  Access points are identified by a mesh identifier of the mesh for which they are a member (paragraphs [0002-3, 0005]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Rah’s RF neighborhood is one of a plurality of RF neighborhoods at the site, each RF neighborhood of the plurality of RF neighborhoods including at least one access point to provide services enforced by the child access point ensuring that no downgrade attacks are possible by only linking with potential parent access points that support appropriate security serives.

As per claims 2, 9, 16, Hot discloses The method of claim 1, wherein the threshold geographical location is based on an identification by the second access point that the second access point can hear a signal from the first access point at a threshold strength (paragraph [0045]).  

As per claims 4, 11, 18, Hot discloses The method of claim 1, wherein each of the access point members of the dynamically determined RF neighborhood self-monitors their surroundings (paragraph [0077]).  

As per claims 5, 12, 19, Hot discloses The method of claim 1, wherein the telemetry includes one or more key performance metrics associated with interference, noise, utilization, and radar performance (paragraph [0040]).  

As per claims 6, 13, 20, Hot discloses The method of claim 5, further comprising:  16085115-612866 (1021371-US.01) 
receiving the one or more key performance metrics from the second access point and access point members of the dynamically determined RF neighborhood (paragraph [0047]); 
based on analyzing the one or more key performance metrics, determining a best band, channel, channel width, or power for each access point within the dynamically determined RF neighborhood (paragraph [0044]).  


Allowable Subject Matter
Claims 3, 7, 10, 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 27, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457